Title: From Thomas Jefferson to Thomas Leiper, 24 August 1791
From: Jefferson, Thomas
To: Leiper, Thomas



Sir
Philadelphia Aug. 24. 1791.

I have determined to agree to give you 250£. for your house and tenement in my possession as proposed in your letter of the 16th. on condition that you lease it to me for seven years with a right in me to relinquish it at any time after the expiration of the first year on giving you three months previous notice: the new lease to begin as to the bookroom and stable when they are delivered to me, on the terms you mention, and as to the entire tenement the 7th. day of January next, when the present lease expires. Your immediate answer will oblige Sir Your humble servt.,

Th: Jefferson


P.S. I never proposed to med[dle] with any thing but the inside finishing of the Garden house. You were to cover it, put doors and windows so as to complete the hull and this is what I now shall expect.

 
